Electronically Filed
                                                        Supreme Court
                                                        SCPR-XX-XXXXXXX
                                                        21-AUG-2018
                                                        08:03 AM



                             SCPR-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE: JOHN REGIS CONRAD, Petitioner.


                           ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition to resign and

surrender his license to practice law in the State of Hawai#i

filed by attorney John R. Conrad, pursuant to Rule 1.10 of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), and

the affidavits submitted in support thereof, we conclude

Petitioner Conrad has complied with the requirements of RSCH

Rule 1.10.    Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner John R. Conrad, attorney number 2932, from the

roll of attorneys of the State of Hawai#i, effective with the

filing of this order.

          DATED:   Honolulu, Hawai#i, August 21, 2018.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2